Citation Nr: 1223610	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  02-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a testicular disorder (claimed as testicular pain).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased evaluation for left shoulder strain, rated 10 percent disabling until August 5, 2004 and 20 percent disabling thereafter.

4.  Entitlement to an increased evaluation for right shoulder strain, rated 10 percent disabling until August 5, 2004 and 20 percent disabling thereafter.

5.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis and pes planus with right foot tibial sesamoid fracture.

6.  Entitlement to an initial evaluation in excess of 10 percent for epicondylitis, left elbow.

7.  Entitlement to an initial evaluation in excess of 10 percent for epicondylitis, right elbow.
8.  Entitlement to an initial compensable evaluation for tension headaches.

9.  Entitlement to an initial compensable evaluation for insomnia. 

10.  Entitlement to an initial compensable evaluation for residuals of right fifth finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 2000, including in the Southwest Asia theatre of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2000 and November 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2009, the Board remanded the claims for additional development.  The case has now been returned to the Board for appellate disposition.

Subsequent to the most recent supplemental statement of the case (SSOC) issued to the Veteran in August 2010, the Veteran submitted additional evidence consisting of argument and copies of treatment records.  In April 2012, the Veteran's representative waived in writing the right to consideration by the originating agency of all evidence VA received after the August 2010 SSOC.  See 38 C.F.R. § 20.1304(c).

The Board notes that the RO was directed in the Board's April 2009 remand to provide appropriate notice and assistance in regard to the spine rating in the event that the RO saw fit to reduce the rating for a given period of time.  No such rating reduction was initiated by the RO and the Board decision to granted entitlement to an initial 40 percent evaluation for lumbosacral strain, dating from October 10, 2000 to April 26, 2001, and a deny an evaluation in excess of 10 prior to October 10, 2000, is final since it was not been appealed.  As such, the Board finds that there remains to current controversy on the lumbosacral strain issue for the Board to consider.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a testicular disorder and increased ratings for bilateral shoulder disability, bilateral plantar fasciitis, residuals of right fifth finger fracture, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is not shown in service or within the initial post separation year, nor has it been attributed to a disease or injury in service.

2.  Left elbow disability is manifested by flexion better than 90 degrees and extension better than 75 degrees without ankylosis.

3.  Right elbow disability is manifested by flexion better than 90 degrees and extension better than 75 degrees without ankylosis.

4.  The Veteran has daily headaches that are not prostrating in nature.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for an evaluation in excess of 10 percent for epicondylitis, left elbow, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5206 (2011).

3.  The criteria for an evaluation in excess of 10 percent for epicondylitis, right elbow, are ere not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5206 (2011).

4.  The criteria for a compensable evaluation for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(a), 4.124a, Diagnostic Code 8199-8100. (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Pelegrini at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

In this case, the RO sent to the Veteran a VCAA letter in March 2001.  Therein, VA notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  The RO supplemented the initial notice letter with letters dated in August 2003, September 2003, and July 2004.  VA notified the Veteran in a May 2008 letter of how VA assigns disability ratings, and provided him with Diagnostic Code 5206 concerning elbow disability.  Additionally, following the Board's remand decision in April 2009, VA provided the Veteran with a comprehensive notice letter dated in June 2009 on those issues now before the Board that fully complied with the VCAA requirements.  Following the June 2009 VCAA notice letter, VA readjudicated the claims in an August 2010 SSOC.

In view of the above, the Board finds that VA has satisfied its duty to notify and notes that, in the instant case, neither the Veteran nor his representative has demonstrated any prejudicial or harmful error in the VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (an error in VCAA notice should not be presumed prejudicial;, the burden of showing harmful error rests with the party raising the issue, and must be decided on a case-by-case basis).

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record to include service treatment records, VA treatment records, Tricare records, and written statements by the Veteran.  The Veteran has been afforded VA medical examinations in response to the claims herein decided.  The Board previously reviewed the record, determined that VA examinations were necessary on the claims herein decided, and remanded the case for the purpose of obtaining such.  Thereafter, VA obtained appropriate VA examinations and medical opinions where needed.  The Board has reviewed the examination reports and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

II.  Weighing the Evidence

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza supra.

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id. Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service connection

The Veteran contends that he has hypertension and a testicular disorder that are related to his military service.  The Board notes the Veteran does not assert that his claimed problems are a result of combat and, therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, supra. at 495-96 (1997); 38 C.F.R. § 3.303(b).

Hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).


Hypertension

Service treatment records reflect multiple elevated blood pressure findings coincident with treatment for musculoskeletal pain.  Report of separation examination dated in April 1999 reflects a blood pressure reading for 143/81 and a history of high blood pressure.  The Veteran reported a history of "sometimes high" blood pressure.  Clinical evaluation of the heart and vascular system was normal.  The summary of defects and diagnoses did not include hypertension.  It was recommended that the Veteran have a five day blood pressure check.  There is no indication that this was accomplished.  A Medical Evaluation Board Proceeding report dated in September 1999 reflects a list of conditions and defects involving joint pains, but did not include hypertension.

Report of VA examination dated in May 1999 reflects a blood pressure reading for 139/79.  No diagnosis for hypertension was given.  A May 2000 VA treatment record shows a blood pressure reading for 137/75.  A December 2000 VA treatment record shows a blood pressure reading for 140/98.  VA treatment notes dated in April 2001 reflect that the Veteran underwent a three day blood pressure check that revealed blood pressures findings for 154/99, 178/93, and 185/108.  Hypertension was diagnosed.  The record shows that the Veteran has been continuously treated for hypertension since this time.

Report of VA examination dated in July 2010 reflects a diagnosis for hypertension. The examiner opined that it was less likely than not that the Veteran's hypertension was related to his military service because the elevated blood pressure findings were isolated and usually associated with clinic visits for pain-related issues.  The examiner noted that he was unable to find documentation of three consecutive elevated blood pressure readings in service and that, after military service, there had been only one elevated blood pressure reading during the initial post separation year.  The examiner concluded that there was no nexus between the Veteran's current hypertension and the elevated blood pressure readings in service or within the initial post separation year.

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against service connection for hypertension.  Hypertension was not diagnosed in service or during the Veteran's initial post separation year, and his post-service diagnosis for hypertension has not been etiologically related to the service, including the multiple elevated blood pressure readings noted in service.

To the extent that the Veteran reports that he had hypertension in service, the Board finds that he is not competent.  First, the Veteran is not competent to diagnose hypertension because this is a medical determination based on more than isolated blood pressure readings, and the Veteran lacks the requisite medical expertise to ascertain the existence of hypertension.  See Davidson, supra.  While the Board accepts that the Veteran is competent to report the blood pressure findings as told or shown to him, Layno, supra., he is not competent to interpret these findings as consistent with a diagnosis for hypertension.  See Jandreau and Davidson, supra.  It is noted that for VA purposes hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104.  Therefore, the Veteran is not competent to diagnose having had hypertension in service or within the initial post separation year.

Second, to the extent that the Veteran suggests that he was diagnosed with hypertension in service, the Board finds that he is not credible.  Report of separation examination reflects a history of "sometimes high" blood pressure but does not reflect a history of or diagnosis for hypertension.  Furthermore, clinical evaluation of the cardiovascular system was normal and the summary of defects did not include hypertension on either the separation examination or the examination for medical board purposes.  The Board is faced with more than a mere silent record.  Buchanan supra. (the Board may consider the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

In view of the above, the Board finds that the Veteran's statements have diminished probative value in regards to the onset of hypertension and as to whether there is a nexus between the current diagnosis and service to include the initial post separation year

The Board assigns greater probative value to the medical evidence first showing hypertension in 2001 after the initial post separation year and the 2012 VA medical opinion, which concluded that there was no nexus between the current diagnosis for hypertension and those elevated blood pressure findings shown in service or during the initial post separation year.  The Board finds that VA medical opinion is more probative as it was prepared by a skilled, neutral, and medical professional after obtaining a history from the Veteran, reviewing the claims folders, and conducting an evaluation.  Furthermore, the opinion is probative in this matter because it is supported by a rationale.  The Board notes that the Veteran has not presented any favorable medical opinion in this regard.

Accordingly, the weight of the evidence is against the claim for service connection for hypertension.  There is no doubt to resolve.  Gilbert, supra.

III.  Evaluations and Claims for Increase

The Veteran contends that his elbow and headache disabilities are worse than presented rated.  Each elbow is rated at the 10 percent disability level, effective from February 22, 2000, under Diagnostic Code 5299-5206; and headaches are rated as noncompensably disabling, effective from February 22, 2000, under Diagnostic Code 8199-8100.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Elbows

Diagnostic Code 5206 provides as follows:  A 10 percent rating for flexion limited to 100 degrees, dominant or non-dominant extremity; a 20 percent rating for flexion limited to 90 degrees, dominant or non-dominant extremity.  Flexion limited to 70 degrees is rated at 20 percent on the non-dominant side and 30 percent on the dominant side; flexion limited to 55 degrees is rated at 30 percent on the non-dominant side and 40 percent on the dominant side; and flexion limited to 45 degrees is rated at 40 percent on the non-dominant side and 50 percent on the dominant side.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Normal flexion of the elbow is from zero to 145 degrees.  38 C.F.R. § 4.71, Part 4, Plate I.  Also pursuant to Plate I of Section 4.71 of the Schedule, normal forearm pronation is from zero to 80 degrees, normal forearm supination is from zero to 85 degrees, normal wrist dorsiflexion (extension) is from zero to 70 degrees, and normal wrist palmar flexion is from zero to 80 degrees.  38 C.F.R. § 4.71, Part 4, Plate I.

The Board has carefully reviewed the lay and medical evidence of record.  The Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for either the right or left elbow.  The evidence of record does not more nearly reflect the criteria for a higher disability rating.  38 C.F.R. § 4.7.  The record shows that the Veteran had full flexion on VA examination in May 1999, 145 degrees of flexion on VA examination in April 2004, and 125 degrees of flexion on VA examination in July 2010.  Report of VA examination dated in July 2010 indicates that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  The findings of record do not more nearly approximate flexion limited to 90 degrees as required for the next higher evaluation, but rather more closely resemble flexion limited to 100 as is required for a 10 percent evaluation.

The Board has considered whether a higher evaluation is warranted under any other provision.  However, the Board finds no basis on which to grant a higher evaluation under any other provision.  Because the Veteran does not have limitation of extension to any degree, a separate compensable evaluation is not warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  See also VAOPGCPREC 9-2004 (September 17, 2004)(separate evaluations for both limitation of flexion and limitation of extension of the same leg).  The record shows that the Veteran had full elbow flexion bilaterally on VA examinations in May 1999, April 2004, and July 2010.

Also, neither the lay nor the medical evidence reflects flexion limited to 100 degrees and extension limited to 45 degrees; or nonunion of the radius and ulna; or impairment of the ulna; or impairment of the radius; or impairment of supination and pronation to a compensable degree.  It is noted that the Veteran had full range of active motion on VA examination in May 1999, 85 degrees of supination and 80 degrees of pronation on VA examination in April 2004, and 85 degrees of supination and pronation on VA examination in July 2010.  The minimum rating based on impairment of supination requires that supination is limited to 30 degrees or less.  Here the Veteran demonstrated full supination on all VA examinations.  Likewise, the minimum rating based on impairment of pronation requires motion lost beyond the last quarter arc, the hand does not approach full pronation.  Here, the Veteran had at worst 80 percent pronation, near full pronation, in April 2004.  The criteria for a separate or higher evaluation based on the criteria set out at Diagnostic Codes 5208 through 5213 are neither met nor more nearly approximated.

The Board has considered the entire medical record to include the VA examination reports.  Report of VA examination dated in May 1999 reflects that the Veteran had conservative treatment, medication and physical therapy, with a dull ache and a sharp pain in his arms.  He reported daily flares up, impairing him 80 to 90 percent in his estimation.  A May 2001 EMG study was normal.  Report of VA examination dated April 2001 reflects complaints of bilateral elbow pain and medial epicondylar tenderness, but no swelling, erythema, or effusion.  Report of VA examination dated in April 2004 reflects complaints of pain, worse with repetitive movement, with lifting, or with placing the elbows on firm surfaces such as a counter.  Current treatment was the use of analgesic creams applied to the elbows as needed and pain medication.  He reported good relief without side effects.  The Veteran did not use a brace or support and there was no history of invasive procedures such as surgery or injections to the elbows.  The elbows appeared symmetrical and there was no swelling or inflammation.  There was no effusion and no tenderness to palpation of the elbows.  X-rays showed normal elbows.  Report of VA examination dated in July 2010 reflects complaints of constant elbow pain and that his elbows pop with use.  Clinical findings were negative for deformity, giving way, instability, dislocation or subluxation, locking episodes, effusion, or inflammation.  There was pain, stiffness, and weakness reported for the bilateral elbows.  The Veteran reported decreased speed of joint motion with regard to both elbows.  X-rays showed normal elbows.

The Board acknowledges that the Veteran has pain.  This is well documented in the lay and medical evidence.  Furthermore, the Veteran is competent to report that his disability is worse.  In this regard, the Board accepts that he has functional impairment, pain and weakness accompanied by some loss of flexion.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation.  The more probative evidence consists of that prepared by neutral, trained medical professionals, and such evidence demonstrates that the currently assigned 10 percent evaluation for each elbow is appropriate for the Veteran's flexion limited to at worst 125 degrees.  Notably, the Veteran denied any current treatment for his elbows on VA examination in July 2010; at that time, he indicated that he was given elbow pads to wear at night, but there was normal muscle tone and no atrophy.  Although weakness was noted, the examiner stated that this was incongruent with the Veteran's well defined muscles in the arms, back and chest.  The Veteran did not report any lost time from work or interference due to his elbow condition.  He reported working full-time and absences due to other problems.  The current evaluations contemplate functional impairment due to pain and weakness, as well as some interference with employment.

Accordingly, the claims for increase must be denied.  As neither elbow disability met the criteria for a higher evaluation at any time during the appeal period, a uniform disability evaluation is for application and there is no basis for staged ratings.  See Fenderson, supra.  There is no doubt to resolve.

Headaches

Diagnostic Code 8100 provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Service treatment records show complaints of headaches.  Post-service treatment records also show treatment for headaches.

The Veteran has reported that sometimes he gets blurred vision for a few minutes and has to pull over if he is driving.
Report of VA examination dated in May 1999 reflects a history of daily headaches resulting from neck pain, relieved with medication.  There was no change in the frequency or severity of the headaches over the last two years.  The Veteran denied nausea, vomiting, or visual disturbances associated with the headaches.  Neurologic examination showed that the Veteran was fully oriented.  Tension headaches were diagnosed.

In an April 2001 statement, the Veteran reported that he had neck pain and severe daily headaches, which were not relieved by medication and which were constant and persistent.

Report of VA examination dated in April 2001 reflects complaints of chronic daily headaches.  He described them as moderate to severe in service.  He described pain as tightness around the eyes, back of the neck, and head.  The Veteran reported frequent headaches without any associated symptoms.

Report of VA examination dated in August 2004 reflects complaints of headache occurring 4 to 5 times a week, lasting 10 to 20 minutes, triggered by stress or high blood pressure.  The Veteran described pressure that begins at the insertion of the nape of the neck muscles and occipital area.  It may be felt over the forehead.  If the headaches occur when he is outdoors, he has to wear sunglasses to keep the light out of his eyes.  The Veteran denied taking any medication for relief because "of the briefness of the headache."  It was noted that "He just relaxes with resolution."  By history, "the headaches are moderate."  The Veteran reported that he feels tired when he gets a headache.  Physical examination was normal.  A past MRI of the brain was normal.  The diagnosis was tension headaches.

In an undated statement, the Veteran reported that he had severe tension headaches.  He reported that, during one episode, he could not see and had to pull over while driving.  He reported that his headaches are constant and persistent and that they are not relieved with medication.

Report of VA examination dated in July 2010 reflects complaints of headache occurring about every day, treated with Tylenol twice a day, and usually lasting hours.  The Veteran reported that he often awakens with a headache but it may occur later in the day; that sometimes his eyes tear up with a headache; and that he sometimes missed work due to headaches.  The examiner characterized the headaches as not prostrating, noting that the Veteran could maintain ordinary activity, and that they were not treated with continuous medication.

In weighing the evidence of record, the Board concludes that the preponderance of the evidence is against the assignment of a compensable evaluation for tension headaches as neither the lay nor the medical evidence establish the presence of "prostrating" headaches as is required for a compensable evaluation.  While the Veteran reports headaches occurring daily, they last only a short time (hours) and resolve with over-the-counter medication (Tylenol).  Also, while the Veteran reports that his headaches are severe, he has not required medical intervention and does not take any prescriptive medication for headache.  The Board observes that post service treatment records are essentially silent for complaints of or treatment for headache.

The Veteran is competent to report headache pain symptoms, to include the severity and frequency.  See Layno, supra.  However, to the extent that he reports prostrating attacks, the Board finds that he is not credible in view of his report that headaches resolve within hours, not days, respond to non-prescriptive medication, and mostly do not involve any other symptoms (i.e. nausea, vomiting, etc.).  This coupled with the 2010 VA examiner's report that ordinary activity was possible during a headache weighs against a finding of "prostrating" headaches.  Therefore, the Veteran's statements have diminished probative value.  Although the Veteran reported having missed some work due to headaches, he is vague in this regard and the Board believes that the ability to perform ordinary activity as noted on the recent VA examination is incongruous with the presence of "prostrating" headaches.

The Board assigns greater probative value to the medical evidence showing that the Veteran has daily headaches that are not prostrating up and which respond within hours to over-the-counter medication.  This evidence is more probative as it was obtained by medical professionals after review of the Veteran's clinical history, obtaining a current history, and examination of the Veteran.

It is noted that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  However, by way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  Here, as discussed above, prostrating attacks are not shown.  Neither the lay nor the medical evidence indicates that the Veteran experiences any manner of physical exhaustion or incapacitation associated with his headache attacks.  Again, the fact that the Veteran could perform ordinary activities during headaches suggests that his headaches are not prostrating in nature.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.  Consideration has been given to assigning a staged rating; however, at no time during the appeal period has the disability met the criteria for a higher rating; therefore, a uniform disability rating is for application.  See Fenderson, supra.

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

Service connection for hypertension is denied.  

A rating in excess of 10 percent for epicondylitis, left elbow, is denied.

A rating in excess of 10 percent for epicondylitis, right elbow, is denied.

A compensable rating for tension headaches is denied.


REMAND

Testicular Disorder

The Veteran contends that he has a testicular pain caused by active military duty.

Service treatment records reflect that the Veteran sustained musculoskeletal injuries from a car accident in September 1997.  The Veteran was seen for complaints of pain in posterior aspect of the testes in the groin area, diagnosed as prostatitis, in August 1998.  Report of separation examination dated in April 1999 reflects that the Veteran listed numerous physical complaints but these did not include testicular pain.  No testicular disorder was diagnosed.  A Medical Evaluation Board Proceeding report dated in September 1999 reflects a list of conditions and defects involving joint pains, but did not include testicular pain.  No testicular disorder was diagnosed.

Report of VA examination dated in May 1999 reflects a history of testicular pain from "jarring" after a car accident.  The examiner stated that he was currently asymptomatic.  Genital examination was normal.

VA received a claim, VA Form 21-526, in February 2000.  The Veteran claimed to have "sharp pain in testicle."

VA treatment record dated in May 2000 reflects that the Veteran declined a genital examination.  He indicated that he had no problems in this area and noted that such was found to be normal on prior VA compensation examination.

Report of VA examination dated in April 2001 reflects complaints of testicular pain.  No significant abnormality was noted.  It was noted that the Veteran had been examined for this in 1999 and no disease was found.

In a July 2002 statement, the Veteran reported having testicular pain since a car accident in service.  He felt the car accident in service caused "strain" on his testicles. 

Report of VA examination dated in July 2010 reflects a history of groin pain and bilateral testicular pain since a car accident in service.  He reported having been recently told that he had blood in his urine, but an ultrasound showed no significant findings and he was started on antibiotics, without improvement of testicular pain.  The Veteran reported that his testes hurt more when he gets an erection.  Clinical findings reflect normal testicles, prostate, seminal vesicles, epididymis, spermatic cord, and scrotum.  Cremasteric reflex was normal.  There was pain with palpation of the testicles.  Laboratory tests were within normal limits.  Remote orchitis was diagnosed.  The examiner opined that it was less likely than not that the Veteran's testicular pain was due to an undiagnosed illness or a medically unexplained chronic multisystem illness.  The examiner indicated that although the Veteran was documented as having bouts of prostatitis in the military, there was no documentation of a recurrence of this condition after service, and there had been no mention of testicular pain during treatment for prostatitis in service.

Subsequent to the VA examination in July 2010, VA received July 2010 private treatment records showing that the Veteran was diagnosed with trace bilateral hydrocele, left greater than right, without evidence of other testicular pathology.

On review of the evidence, the Board finds that remand is necessary so that an addendum to the most recent VA examination report may be obtained that addresses the presence of hydrocele and whether it is etiologically related to service, to include the car accident in service.  Also, the examiner should address whether the Veteran's complaints of testicular pain are attributable to hydrocele or any other known diagnosis.

Other Claims on Remand

A Veteran has a right to compliance with a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remand dated in April 2009 instructed the RO to determine if the Veteran's appeal for his bilateral shoulder disabilities were properly perfected and, if so, to afford the Veteran a VA examination.  Insofar as it issued a SSOC on these issues, the RO necessarily found that the appeal was properly perfected.  However, no exam of the shoulders was accomplished.  Similarly, the RO also treated the Veteran's claim for bilateral plantar fasciitis and bilateral pes planus as properly perfected but did not afford a VA examination as instructed in the remand.

With respect to the Veteran's right fifth finger fracture, while the appeal of this issue was continued, the RO did not afford a VA examination as instructed in the April 2009 remand.  The Veteran's service-connected right little finger disability is rated as noncompensable (0 percent) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227, which provides a noncompensable (0 percent) evaluation for unfavorable or favorable ankylosis of both the minor and major ring or little finger. Although a noncompensable (0 percent) disability evaluation represents the maximum schedular rating available for unfavorable or favorable ankylosis under Diagnostic Code 5227, the Board must also consider if evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.
While a VA examination with respect to the Veteran's insomnia was conducted, it did not address the question of whether the Veteran's insomnia was separate from his sleep apnea and psychiatric disorder or whether it had any additional symptoms which were not contemplated by his ratings for these other disorders.  As such, it is not at this time possible to determine whether the Veteran has a separately ratable condition, or whether the symptoms of his insomnia are all contemplated in his various ratings for other disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain all outstanding pertinent VA treatment records and any other pertinent treatment records identified by the Veteran.

2.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

3.  Report of VA examination dated in July 2010 should be returned to the examiner for an addendum that addresses the newly added medical evidence showing hydrocele.  The claims files must be reviewed.  The examiner should opine on whether hydrocele is etiologically related to service, to include the car accident in service.  Also, the examiner should address whether the Veteran's complaints of testicular pain are attributable to hydrocele or any other known diagnosis; and, if yes, whether this diagnosis is related to any injury or disease incurred in service.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folders should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinion with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

4.  Report of VA examination dated in July 2010 should be returned to the examiner for an addendum that addressed whether the Veteran has any symptoms of insomnia that are separate and distinct from the symptoms of his sleep apnea and psychiatric disorder-in other words, is insomnia a symptom of his service connected sleep apnea and/or his psychiatric disability.  The claims files must be reviewed.  If the examiner determines that reexamination of the Veteran is necessary in order to answer this question, then such reexamination should be accomplished.  Otherwise, there is no need for the Veteran to appear for an examination with respect to this issue.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folders should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinion with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

5.  The Veteran should be scheduled for a VA examination of his shoulders to ascertain the current severity thereof.  The examiner should review the claims files.  All symptoms and functional effects of the Veteran's bilateral shoulder disability should be fully set forth in the report of examination, to include range of motion findings (all planes of motion), the degree at which pain begins (if any), and whether there is any additional loss of motion with repetitive motion testing.

6.  The Veteran should be scheduled for a VA examination of his feet to ascertain the current severity thereof.  The examiner should review the claims files.  All symptoms and functional effects of the Veteran's plantar fasciitis with pes planus should be fully set forth in the report of examination.  Specifically, the clinical findings should reflect (a) whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indicating swelling on use, and characteristic callosities; and (b) whether there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achllis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should indicate whether there is any neurological involvement.

7.  The Veteran should be scheduled for a VA examination of his right fifth finger.  The examiner should review the claims files.  All symptoms and functional effects of the Veteran's right fifth finger disability should be fully set forth in the report of examination.  

8.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

By this remand, the Board intimates no opinion as to any final outcome warranted

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
C.A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


